Citation Nr: 0940243	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
condition as secondary to the service-connected chronic low 
back strain and lumbar disc disease with radiculopathy of the 
left lower extremity.  

2. Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia and degenerative changes, left knee, to 
include whether the reduction of the disability rating from 
20 percent to 10 percent, effective June 1, 2004, was proper.

4. Entitlement to a rating in excess of 10 percent for 
gamekeeper thumb, right, with surgical revision and a 
subsequent fusion.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1986 to December 
1986 in the U.S. Army and from August 1988 to July 1995 in 
the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
reduced the veteran's 20 percent rating for chondromalacia 
and degenerative changes, left knee, to 10 percent, effective 
June 1, 2004; and denied a rating in excess of 10 percent for 
the service-connected gamekeeper thumb, right, with surgical 
revision and a subsequent fusion.  The Veteran has disagreed 
with the reduction of the rating assigned for chondromalacia 
and degenerative changes, left knee, as well as with the 
rating assigned.  In August 2009 the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, and testified at a hearing before a hearing officer at 
the RO in January 2006.

The issues of entitlement to a rating in excess of 10 percent 
for chondromalacia and degenerative changes, left knee, to 
include whether the reduction of the disability rating was 
proper, and entitlement to a rating in excess of 10 percent 
for gamekeeper thumb, right, with surgical revision and a 
subsequent fusion, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on her part.


FINDINGS OF FACT

1. At the August 2009 hearing, prior to promulgation of a 
decision by the Board on the issue of entitlement to service 
connection for a bilateral hip condition, the Veteran 
requested to withdraw her appeal on this issue. 

2. At the August 2009 hearing, prior to promulgation of a 
decision by the Board on the issue of entitlement to a rating 
in excess of 10 percent for right lower extremity 
radiculopathy, the Veteran requested to withdraw her appeal 
on this issue. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for a bilateral hip condition have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2. The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to a rating in excess of 
10 percent for right lower extremity radiculopathy have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At her August 2009 videoconference hearing, 
the Veteran withdrew the issues of entitlement to service 
connection for a bilateral hip condition and entitlement to a 
rating in excess of 10 percent for right lower extremity 
radiculopathy.  Thus, there are no allegations of errors of 
fact or law for appellate consideration for these issues.  
Accordingly, the Board does not have jurisdiction to review 
these issues.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a bilateral hip condition is dismissed.  

The appeal as to the issue of entitlement to a rating in 
excess of 10 percent for right lower extremity radiculopathy 
is dismissed.


REMAND

The Veteran contends that the reduction of the rating 
assigned for the service-connected chondromalacia and 
degenerative changes, left knee, from 20 to 10 percent was 
improper, and that she should be entitled to a rating in 
excess of 10 percent for the service-connected left knee 
disability.  She also contends that she should be entitled to 
a rating in excess of 10 percent for her service-connected 
gamekeeper thumb, right, with surgical revision and a 
subsequent fusion.  

At the August 2009 videoconference hearing, the Veteran 
claimed that the March 2006 VA examinations conducted for her 
left knee and right thumb were inadequate for rating 
purposes.  She testified that she wore sweatpants that day, 
but that the examiner did not lift her pants to inspect the 
knee, and that the examiner only had her do one range of 
motion of her knee.  She testified that the examiner did not 
measure the range of motion of the left knee or right thumb 
with a goniometer and did not test the repetitive motion of 
the affected joints to assess any fatigability.  She also 
indicated that the examiner did not discuss with her whether 
she had any instability of the knee.  With regard to her 
right thumb, she testified that the examination was cursory 
and that the examiner did not assess the movements or range 
of motion of her thumb, and did not give adequate attention 
to her reports of the impact of her right thumb disability on 
her activities of daily living and her job.  

The Board notes initially that the fact that an examiner's 
findings do not support the Veteran's claim is not a reason 
to find the examination inadequate.  See also Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gober v. Derwinski, 
2 Vet. App. 470, 472 (1992) (VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim).  However, in this case, because 
both the left knee and the right thumb disabilities are to be 
rated based on any limitation of motion and any functional 
limitations (38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-08 (1995)), and that the 
service-connected left knee may be assigned a separate rating 
based on instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257) (see also VAOPGCPREC 23-97, VAOPGCPREC 23-97), the 
Board concludes that the March 2006 examination is inadequate 
for rating purposes, and another VA examination is warranted.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

With regard to the Veteran's claim that the rating reduction 
for the service-connected left knee disability was improper, 
the Board initially notes that the record does not indicate, 
nor does the Veteran contend, that there was noncompliance 
with the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e).  Therefore, the Board will focus on the 
propriety of the reduction.  Congress has provided that a 
Veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When an RO makes a rating reduction without 
following the applicable regulations, the reduction is void 
ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2008); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
20 percent rating at issue was in effect from July 30, 2002 
through May 30, 2004, a period of less than two years.  As 
regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).  In considering the propriety of a 
reduction, the Board must focus on the evidence of record 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered for the limited purpose of determining whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer, 2 Vet. App. at 281-82.  Accordingly, the Board 
will not consider the claim regarding the propriety of the 
reduction until after the development requested below has 
been accomplished.  

Accordingly, the case is REMANDED for the following action:

1. Updated VA treatment records 
(subsequent to March 2006) should be 
obtained and associated with the claims 
folder.

2. Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of her service-connected 
left knee disability and her service-
connected right thumb disability.  If 
possible, the examination should be 
conducted by an examiner who has not 
previously examined the Veteran.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination and the examiner should note 
that the records were reviewed.  All 
indicated tests and studies should be 
performed, including range of motion 
measurements.  All symptoms and 
manifestations should be enumerated, to 
specifically include any limitation of 
motion or instability of the service-
connected left knee disability.  

a. The examiner should identify the 
limitation of activity imposed by the left 
knee and the right thumb, viewed in 
relation to the medical history, 
considered from the point of view of the 
Veteran working or seeking work, with a 
full description of the effects of the 
disabilities upon her ordinary activity.  

b. An opinion should be provided regarding 
whether the veteran's left knee disability 
or right thumb disability significantly 
limits functional ability during flare-ups 
or with repetitive use.  

c. The examiner should indicate whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination which could be attributed 
to the service- connected disabilities.  
If any requested opinions cannot be made 
without resort to mere speculation, the 
examiner should so state.

3. The case should then be reviewed and if 
any decision remains unsatisfactory to the 
Veteran, a SSOC should be issued and the 
Veteran and her representative should be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


